Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
In this case applicant alleges that the prior art does not disclose in the event of a variation of one of the frequency or the voltage detected on the network, during a primary regulation, adjusting by the main source of the other between the frequency and the voltage, to maintain substantially constant a ratio of the voltage to the frequency, the examiner respectfully disagrees as these limitation are implied within the art. 
As one of ordinary skill in the field work recognize large power systems as the one described the the prior art and the current application follow a strict control of the voltage and frequency within in said system. Any disruption in either of these values need to be addressed within in seconds in order to prevent any trips or greater system failures. The recitation alone when considering the state of the art and the skill of these within the art would not include novelty nor an inventive step. Reasonably one could say that the cited limitation that allegedly are not states are encompassed within the prior art and such a modification if necessary would be minor and flow naturally to those within the filed. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoupis (EP 2600479).
Regarding claim 1, Stoupis teaches a regulation process of an electrical distribution network (see electrical grid 10', para 0031-0038 Fig. 2)
that comprises a main power source (see energy sources 22a, 22bm para 0031-0035 Fig. 2), 
among one or more electrical sources (see energy sources 22a, 22bm para 0031-0035 Fig. 2), 
configured to impose on the network the voltage and frequency of a power circulating on the network (see Single master mode, para 0066, Fig. 2) to which one or more loads are connected (see loads 24a, 24b, para 0031, Fig. 2), the process comprising, in the event of a variation of one of the frequency or the voltage detected on the network (see para 0066, Fig. 2), during a primary regulation (see Fig. 2), 
one adjust by the main source of the other between the frequency and the voltage, to maintain substantially constant a ration of the voltage of the frequency (see para 0066 voltage frequency dictated by the first distributed energy source Fig. 2).
Regarding claim 4, Stoupis teaches wherein the main source is intermittent (see energy sources 22a or 22b, para 0079 Fig. 2).
Regarding claim 5, Stoupis teaches wherein the main source is a renewable energy source, and in particular the renewable energy source comprises at least one of: a solar energy source, a wind energy source, or anohter renewable energy source (see energy sources 22a or 22b, para 0079 Fig. 2).
Regarding claim 7, Stoupis teaches wherein the electrical distribution network also comprises at least one of intermittent sources, or renewable energy sources (see para 0079).
Regarding claim 11, Stoupis teaches computer program product comprising a non-transitory computer readable medium having computer executable instructions stored thereon which, when executed by a computer (see para 0011 and 0012, claim 13 and 14), causes implementing the process according to claim 1 (see rejection of claim 1).
Regarding claim 12, Stoupis teaches a power source configured to impose on the network the voltage and the frequency of a power circulating on said network (see Fig. 1), and provided with the computer program product according to claim 11 (see para 0011 and 0012, claim 13 and 14 also please see rejection of claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis in view of Achanta (US 2014/0111377).
Regarding claim 2, Stoupis teaches the regulation process yet does not disclose a regulator for executing the adjusting.
Achanta in the field of distribution network teaches that it is known to have a main source comprises a regulator for executing the adjustment step (see IED 161, para 0018 -0020; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Achanta by having a regulator for executing the adjustment step in order to guarantee grid stability and reliability given particular events and thus adapting the power distribution network to any given event.  
Regarding claim 3, Stoupis in view of the regulator measures the frequency and the voltage of the distribution network, the measuring being carried out at regular time intervals (see IED 161, para 0018; Fig. 1; Achanta).
Claims 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stoupis in view of Varma (US 2015/0162750).
Regarding claim 6,  Stoupis teaches the regulation process yet does not disclose an inverter supplied with a control law giving the inverter synchronous generator behavior such that the main source forms a virtual synchronous generator.
Varman in the field of power generation facilities teaches wherein the main source comprises an inverter (supplied with a control law see Inv1 connected to combiner box, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Varma by having an inverter supplied with a control law giving it a synchronous generator behavior such that the main source forms a virtual synchronous generator in order to mitigate or suppress unwanted fluctuation within the power generation system and thus contribute to increase system stability, enhance power transfer capacity  and providing frequency control. 
Regarding claim 8, Stoupis teaches the regulation process yet does not disclose wherein the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values.
Varman in the field of power generation facilities teaches the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values (see para 0098). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Varma by having the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values in order to restore normal operations after a faults or abnormal situation it cleared and reestablishing the grid to normal operating limits (i.e. Normal frequency, Voltage and Current) that is required and standard operation within a large power distribution system that in turn ensures power quality and reliability without excessive damage equipment.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis in view of Sanders et al (US 2017/0005515) {Sanders}.
Regarding claim 9, Stoupis teaches the regulation process yet does not disclose wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to adjusting assessing the primary reserve with regard to a load demand or a fault that can occur on the network. 
Sanders in the field of distributed energy services management arrangements teaches wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to the adjustment step, a step for assessing the primary reserve with regard to a load demand or a fault that can occur on the network (see para 0160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Sanders by having wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to the adjustment step, a step for assessing the primary reserve with regard to a load demand or a fault that can occur on the network in order to guarantee proper allocation of power given a particular event where power needs to be exchanged or changed that in turn can mitigate the negative effects of said particular event.  
Regarding claim 10, Stoupis in view of Sanders teach wherein, once the primary reserve is assessed as being sufficient to respond to a load demand or to a fault (see para 0160; Stoupis), the assessing also comprises implementing a regulation based on .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836